DETAILED ACTION
	Applicant’s response, filed 29 June 2022 has been entered.
	Claim(s) 1-9, and 12-22 is/are currently pending.  
	The objection(s) to the specification has/have been withdrawn in light of the amendment(s) to the specification contained in Applicant’s response. 
Rejection of claim(s) 19 under 35 U.S.C. §112(b) has/have been withdrawn in light of claim amendment(s) contained in Applicant' s response.
Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. 
Applicant has amended paragraph [0143] and submits that the amendments to paragraph [0143] address the issues raised in the Office Action for claims 8 and 9. Specifically, the Office Action contends that the specification does not provide support for determining "whether to divide the group into the first group and the second group based on occurrence of an event." Amended paragraph [0143] confirms that the determination of whether to divide the group into the first group and the second group is based on "whether the at least one of the size and the length of the group including the new vehicle satisfies the predetermined condition." In this case, the assessment of "whether the at least one of the size and the length of the group including the new vehicle satisfies the predetermined condition" is an example of and provides support for the claimed occurrence of an event. 
Examiner disagrees. Applicant’s original disclosure recites “the processor may determine
whether to divide the group into the first group and the second group depending on a predetermined condition” (see [0025], emphasis added by Examiner), “the processor may calculate at least one of a size and a length of the group including the new vehicle, and determine whether to divide the group into the first group and the second group depending on whether the at least one satisfies the predetermined condition” (see [0026], emphasis added by Examiner), “The processor 130 may determine whether to divide a group into a first group and a second group depending on a predetermined condition” (see [0142], emphasis added), “The processor 130 calculates at least one of a size and a length of the group including the new vehicle, and determines whether to divide the group into the first group and the second group depending on whether the at least one of the size and the length of the group including the new vehicle satisfies the predetermined condition” (see [0143] as amended, emphasis added), “the processor 130 may divide the group into a first group and a second group based on the optimal number” (see [0147], emphasis added), “the processor 130 may divide the group into a first group and a second group based on the optimal length” (see [0148], emphasis added), “When the expected group length PL' is less than or equal to the optimal length, the processor 130 may determine not to divide the group” (see [0155], emphasis added), and “The processor 130 may divide the group into a plurality of sub-groups that satisfy the predetermined condition and maximize a fuel saving amount (or minimize a fuel consumption amount)” (see [0159], emphasis added); Applicant’s original disclosure does not contain the language “divide the group into the first group and the second group based on occurrence of an event” as recited in amended claims 8, and 9, and the language of the claim is so broad that the broadest reasonable interpretation would include executing the claimed functional limitations based on an event which is not recited in Applicant’s original disclosure, thus failing to satisfy the written description requirement, similarly the recited language would include executing the claimed functional limitations based on an event that is not contemplated by Applicant, rendering the claims indefinite. A broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Please see MPEP 2163.03(I) and MPEP 2163.03(V)(2).
Applicant asserts that amended independent claim 1 recites, among other things, a processor configured to select at least one of a starting point and a starting time at which the new vehicle is included in the group based on a driving path of the group, where the at least one of the starting point and the starting time varies depending on the driving path, generate at least one moving scenario of the new vehicle and the group vehicles for which the new vehicle is positioned at the order number, and control the communication unit to enable display, on a display of the vehicle, of a guidance video that guides the moving scenario. The cited references fail to describe or suggest at least these features. 
Specifically, neither Mudalige nor Wendt select at least one of a starting point and a starting time at which the new vehicle is included in the group based on a driving path of the group, where the at least one of the starting point and the starting time varies depending on the driving path. Additionally, neither Mudalige nor Yoon control the communication unit to enable display, on a display of the vehicle, of a guidance video that guides the moving scenario. Thus, the cited references fail to describe or suggest all of the features of amended independent claim 1.
Although different in scope from claim 1, independent claim 18 recites features similar to those discussed in the above remarks. Accordingly, Applicant submits that amended independent claims 1 and 18 and their dependent claims are in condition for allowance.
Applicant’s above arguments with respect to claims 1 and 18 have been considered but are moot because the arguments are directed toward the amended limitations of the claim. Please see new grounds of rejection necessitated by amendments detailed below. 
Claim Objections
Claims 12 and 18 are objected to because of the following informalities:  
Claim 12 recites “controls the communication unit so that the at least one moves”, where Examiner assumes Applicant intended to recite “controls the communication unit so that new vehicle moves”.  
Claim 18 recites “determining the order number”, where Examiner assumes Applicant intended to recite “determining [[the]] an order number”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 8 recites “the processor determines whether to divide the group into the first group and the second group based on occurrence of an event”, there insufficient support for this limitation in the application as originally filed. 
Amended claim 9 recites “processor calculates at least one of a size and a length of the group including the new vehicle, and determines whether to divide the group into the first group and the second group based on occurrence of the event”, there insufficient support for this limitation in the application as originally filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claim 8 recites “the processor determines whether to divide the group into the first group and the second group based on occurrence of an event” but fails to make clear what the event is, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim(s) 9 depend(s) upon claim 8, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “divide the group into the first group and the second group based on occurrence of the event”, but fails to make clear what the event is, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim 12 recites the limitation "controls the communication unit so that the at least one moves" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the communication unit" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 2010/0256852) modified by Yoon et al. (US 2019/0079540), and further in view of Kobayashi et al. (US 2020/0402408). 
In regard to claim 1: Mudalige discloses a vehicle control device for controlling a vehicle (see [0054]) comprising: a communication unit configured to
 communicate with group vehicles included in a group (see [0054]); and a processor
 configured to transmit vehicle travel information of the vehicle via the communication
 unit so that platooning with the group vehicles is performed (see [0081]), wherein
 when a new vehicle is included in the group or scheduled to be included, the processor
 determines an order number at which the new vehicle should be positioned in the group
 (see [ 0087]), and controls the communication unit so that the new vehicle is positioned at the order number (see [0081], [0085]), generate at least one moving scenario of the new vehicle and the group vehicles for which the new vehicle is positioned at the order number (see [0125]); Mudalige does not disclose wherein the processor is further configured to: divide the group into a first group including the new vehicle and a second group not including the new vehicle, and determine a first leader vehicle of the first group and a second leader vehicle of the second group, and wherein the first group performs platooning based on first vehicle travel information provided by the first leader vehicle of the first group, and the second group performs platooning based on second vehicle travel information provided by the second leader vehicle of the second group, wherein the processor is further configured to: 
generate at least one moving scenario of the new vehicle and the group vehicles
for which the new vehicle is positioned at the order number, and
control the communication unit to enable display, on a display of the vehicle, of a
guidance video that guides the moving scenario; however Mudalige does disclose a system and method capable of reconfiguring a platoon of vehicle between a side-by-side formation and a single column formation (see [0076]), as well as dynamic platoon control, wherein vehicles may join and leave the
platoon of vehicles (see [0127]), at least suggesting that individuals and
groups within the platoon may be controlled separately to affect different
formations and travel plans; Yoon et al. discloses a system and method of
controlling vehicles as part of a platoon or platoons dynamically in order to
adapt to a changing number of vehicles (see [0403]), wherein the processor is further configured to: divide the group into a first group including the new vehicle and a
second group not including the new vehicle (see [0426]), and determine a first leader vehicle of the first group and a second leader vehicle of the second group (see [0436]), and wherein the first group performs platooning based on first vehicle travel information provided by the first leader vehicle of the first group, and the second group performs platooning based on second vehicle travel information provided by the second leader vehicle of the second group (see [0429]), and control the communication unit to enable display, on a display of the vehicle, of a guidance video that guides the moving scenario (see [0076], [0176], and [0238]); therefore it would been obvious to a person of ordinary skill in the art at the time to modify the disclosure of Mudalige with the teachings of Yoon et al. as doing so amounts to use of a known technique to improve similar devices and methods in the same way; Mudalige does not explicitly disclose [wherein the processor is further configured to] select at least one of a starting point and a starting time at which the new vehicle is included in the group based on a driving path of the group, wherein the at least one of the starting point and the starting time varies depending on the driving path, however Mudalige does disclose a system and method of controlling vehicles to travel cooperatively (see [0007]) including path planning (see [0081]) and a system configured to allow vehicles to begin and end cooperative travel based on origin and destination of each individual vehicle (see [0087], [0088]), Kobayashi et al. teaches a system and method of controlling vehicles to travel cooperatively (see [0038]) including path planning (see [0100]) and a system configured to allow vehicles to begin and end cooperative travel based on origin and destination of each individual vehicle (see [0099], [0100]), and [wherein the processor is further configured to] select at least one of a starting point  (see [0094], [0130]) and a starting time (see [0094], [0130]) at which the new vehicle is included in the group based on a driving path of the group, wherein the at least one of the starting point and the starting time varies depending on the driving path (see [0132]); therefore it would been obvious to a person of ordinary skill in the art at the time to modify the disclosure of Mudalige with the teachings of Kobayashi et al. as doing so amounts to use of a known technique to improve similar devices and methods in the same way.
In regard to claim 2: Mudalige modified teaches the vehicle control device of claim 1, wherein the processor determines the order number based on the new vehicle (see Mudalige [0087]), and the order number is determined differently depending on the new vehicle (see [0087]).
In regard to claim 3: Mudalige modified teaches the vehicle control device of claim 2, wherein the processor determines an expected fuel savings amount expected at a time of platooning of the group vehicles and the new vehicle (see Mudalige [0134], [0144], and [0075]), and determines the order number by using the expected fuel saving amount (see [0075], [0076]).
In regard to claim 4: Mudalige modified teaches the vehicle control device of claim 3, wherein the processor selects any one order number at which the fuel saving amount becomes maximum among a plurality of order numbers at which the new vehicle may be positioned in the group (see Mudalige [0132]).
In regard to claim 5: Mudalige modified teaches the vehicle control device of claim 2, wherein the processor determines the order number based on at least one of position, speed, type, size and length of the new vehicle (see Mudalige [0128] and [0130]).
In regard to claim 6: Mudalige modified teaches the vehicle control device of claim 1, wherein the processor controls the communication unit so that individual platooning in each group is performed (see Yoon et al. [0429]).
In regard to claim 7: Mudalige modified teaches the vehicle control device of claim 6, wherein the processor determines at least one of a leader vehicle of the first group and a leader vehicle of the second group (see Yoon et al. [0427]), and controls the communication unit so that platooning is performed by the determined leader vehicle (see [0430]).
In regard to claim 8: Mudalige modified teaches the vehicle control device of claim 6, wherein the processor determines whether to divide the group into the first group and the second group based on the occurrence of an event (see Yoon et al. [0469] through [0478]: i.e. the occurrence of a light change, [0485]).
	In regard to claim 9: Mudalige modified teaches the vehicle control device of claim 8, wherein the processor calculates at least one of a size and a length of the group including the new vehicle (see Yoon et al. [0473]), and determines whether to divide the group into the first group and the second group based on occurrence of the event (see [0478], [0485]).
	In regard to claim 12: Mudalige modified teaches the vehicle control device of claim 1, wherein the processor modifies the moving scenario based on a user input entered while the guidance video is displayed on the display (see Yoon et al. [0091], [0052]), and controls the communication unit so that the at least one moves according to the modified moving scenario (see [0052], [0053]).
	In regard to claim 13: Mudalige modified teaches the vehicle control device of claim 1, wherein when generating the moving scenario, the processor sets a sub-leader vehicle leading a sub-group (see Yoon et al. [0485]) and a sub-follower vehicle that follows the sub-leader vehicle (see [0485]), and controls the communication unit so that the sub-group performs platooning according to the moving scenario (see [0478], [0493]).
	In regard to claim 14: Mudalige modified teaches the vehicle control device of claim 13, wherein when the sub-group is set, the processor limits the transmitting of the vehicle travel information to the sub-follow vehicle (see Yoon et al. [0478]).
	In regard to claim 17: Mudalige modified teaches the vehicle control device of claim 1, wherein the processor selects any one of the group vehicles as a sub-leader vehicle based on at least one of a position, type, height, length, and speed of each group vehicle (see Yoon et al. [0439]).
In regard to claim 18: Mudalige discloses a control method of a vehicle (see [0054]), the method comprising: transmitting vehicle travel information of the vehicle so as to cause a platooning with group vehicles included in the group (see [0081]), determining [an] order number at which the new vehicle should be positioned in the group when a new vehicle is included in the group or scheduled to be included (see [0087]); and controlling at least one of the new vehicle and the group vehicles so that the new vehicle is positioned at the order number (see [0081], [0085]), generate at least one moving scenario of the new vehicle and the group vehicles for which the new vehicle is positioned at the order number (see [0125]); Mudalige does not disclose wherein the control method further comprises: dividing the group into a first group including the new vehicle and a second group not including the new vehicle, and determining a first leader vehicle of the first group and a second leader vehicle of the second group, and wherein the first group performs platooning based on first vehicle travel information provided by the first leader vehicle of the first group, and the second group performs platooning based on second vehicle travel information provided by the second leader vehicle of the second group, wherein the control method further comprises: generating at least one moving scenario of the new vehicle and the group vehicles for which the new vehicle is positioned at the order number, and
controlling [a] communication unit to enable display, on a display of the vehicle, of a
guidance video that guides the moving scenario; however Mudalige does disclose a system and method capable of reconfiguring a platoon of vehicle between a side-by-side formation and a single column formation (see [0076]), as well as dynamic platoon control, wherein vehicles may join and leave the
platoon of vehicles (see [0127]), at least suggesting that individuals and
groups within the platoon may be controlled separately to affect different
formations and travel plans; Yoon et al. discloses a system and method of
controlling vehicles as part of a platoon or platoons dynamically in order to
adapt to a changing number of vehicles (see [0403]), wherein the control method further comprises: dividing the group into a first group including the new vehicle and a second group not including the new vehicle (see [0426]), and determining a first leader vehicle of the first group and a second leader vehicle of the second group (see [0436]), and wherein the first group performs platooning based on first vehicle travel information provided by the first leader vehicle of the first group, and the second group performs platooning based on second vehicle travel information provided by the second leader vehicle of the second group (see [0429]), and controlling [a] communication unit to enable display, on a display of the vehicle, of a guidance video that guides the moving scenario (see [0076], [0176], and [0238]); therefore it would been obvious to a person of ordinary skill in the art at the time to modify the disclosure of Mudalige with the teachings of Yoon et al. as doing so amounts to use of a known technique to improve similar devices and methods in the same way; Mudalige does not explicitly disclose [wherein the control method further comprises] selecting at least one of a starting point or a starting time at which the new vehicle is included in the group, wherein the at least one of the starting point and the starting time varies depending on the driving path, however Mudalige does disclose a system and method of controlling vehicles to travel cooperatively (see [0007]) including path planning (see [0081]) and a system configured to allow vehicles to begin and end cooperative travel based on origin and destination of each individual vehicle (see [0087], [0088]), Kobayashi et al. teaches a system and method of controlling vehicles to travel cooperatively (see [0038]) including path planning (see [0100]) and a system configured to allow vehicles to begin and end cooperative travel based on origin and destination of each individual vehicle (see [0099], [0100]), and [wherein the processor is further configured to] select at least one of a starting point  (see [0094], [0130]) or a starting time (see [0094], [0130]) at which the new vehicle is included in the group, wherein the at least one of the starting point and the starting time varies depending on the driving path (see [0132]); therefore it would been obvious to a person of ordinary skill in the art at the time to modify the disclosure of Mudalige with the teachings of Kobayashi et al. as doing so amounts to use of a known technique to improve similar devices and methods in the same way.
	In regard to claim 19: Mudalige modified teaches the control method of claim 18, wherein the controlling of the at least one of the new vehicle and the group vehicles comprises:  of the new vehicle and the group vehicles based on the moving scenario (see Mudalige [0128]).
	In regard to claim 20: Mudalige modified teaches the control method of claim 19; wherein the controlling of the at least one of the new vehicle and the group vehicles further comprises: setting a sub-leader vehicle leading a sub-group (see Yoon et al.  [0485]) and a sub-follow vehicle following the sub-leader vehicle (see [0485]); and controlling the sub-leader vehicle so that the sub-group performs a platooning according to the moving scenario (see [0478], [0493]). 
	In regard to claim 21: Mudalige modified teaches the vehicle control device of claim 1, wherein the processor is configured to select at least one of the starting point or the starting time at which the new vehicle is included in the group based on the driving path of the group by selecting the starting point (see Kobayashi et al. [0094], [0130]).
In regard to claim 22: Mudalige modified teaches the vehicle control device of claim 1, wherein the processor is configured to select at least one of the starting point or the starting time at which the new vehicle is included in the group based on the driving path of the group by selecting the starting time (see Kobayashi et al. [0094], [0130]).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 2010/0256852) modified by Yoon et al. (US 2019/0079540) in view of Kobayashi et al. (US 2020/0402408) as detailed in regard to claims 1, 13, and 14 above, and further in view of Wendt et al. (US 2019/0139419). 
In regard to claim 15: Mudalige modified does not teach the vehicle control device of claim 14, wherein the processor resumes the transmitting of the vehicle travel information to the sub-follow vehicle when the sub-group is released; however Mudalige modified does teach controlling multiple vehicles to travel cooperatively wherein the shape and membership of the platoon is organized and controlled (see Mudalige [0076], [0088]; Yoon et al. [0026], [0027], [0373]; and Kobayashi et al. [0094], [0095]), and  methods for reorganizing a group of platooning vehicles to navigate different traffic situations (see Mudalige [0076]; Yoon et al. [0029]); Wendt et al. teaches controlling multiple vehicles to travel cooperatively wherein the shape and membership of the platoon is organized and controlled (see [0007]), including merging groups of platooning vehicles (see [0013]), wherein the processor resumes the transmitting of the vehicle travel information to the sub-follow vehicle when the sub-group is released (see [0012], [0013]); therefore it would have been obvious to a person of ordinary skill in the art to incorporate the teachings of Wendt et al. into the system of Mudalige modified, as doing so amounts to use of a known technique to improve similar devices and methods in the same way. 
	In regard to claim 16: Mudalige modified does not teach the vehicle control device of claim 14, wherein the processor releases the sub-group based on a distance between the sub-leader vehicle and a vehicle positioned in front of the sub-leader vehicle; however Mudalige modified does teach controlling multiple vehicles to travel cooperatively wherein the shape and membership of the platoon is organized and controlled (see Mudalige [0076], [0088]; Yoon et al. [0026], [0027], [0373]; and Kobayashi et al. [0094], [0095]), and  methods for reorganizing a group of platooning vehicles to navigate different traffic situations (see Mudalige [0076]; Yoon et al. [0029]); Wendt et al. teaches controlling multiple vehicles to travel cooperatively wherein the shape and membership of the platoon is organized and controlled (see [0007]), including merging groups of platooning vehicles (see [0013]), wherein the processor releases the sub-group based on a distance between the sub-leader vehicle and a vehicle positioned in front of the sub-leader vehicle (see [0015]); therefore it would have been obvious to a person of ordinary skill in the art to incorporate the teachings of Wendt et al. into the system of Mudalige modified, as doing so amounts to use of a known technique to improve similar devices and methods in the same way.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669	

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669